Exhibit 10.12
EDGEN GROUP INC.


INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
May 2, 2012, between Edgen Group Inc., a Delaware corporation (the “Company”)
and Cynthia L. Hostetler (“Indemnitee”). Except as otherwise indicated herein,
capitalized terms used herein are defined in Section 1 hereof.


WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;


WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for companies to attract and retain such persons;


WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to any of
the Company’s certificate of incorporation or revocation of any provision of the
Company’s Bylaws or any change in the ownership of the Company or the
composition of its board of directors (the “Board of Directors”)); and


WHEREAS, the indemnification rights provided to the Indemnitee pursuant to this
Agreement are in addition to any rights for indemnification provided to the
Indemnitee pursuant to the Company’s certificate of incorporation, Bylaws and
any resolutions adopted pursuant thereto and to any indemnification rights to
which Indemnitee may be entitled under the Delaware General Corporation Law
(“DGCL”).


WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming or continuing as a director or officer of the Company.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.             Definitions. For purposes of this Agreement:


(a) “Company Status” describes the status of a person who is or was a director,
officer, manager, employee, agent, fiduciary or the like of the Company or of
any other Enterprise.


(b) “Enterprise” shall mean the Company and any other limited liability company,
corporation, partnership, joint venture, trust, employee benefit plan, trade
organization or other enterprise or organization that Indemnitee is or was
serving or participating at the request of the Company as a manager, director,
officer, employee, agent, fiduciary or the like. Any person serving as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture or other enterprise, at least fifty
percent of whose equity interests are owned, directly or indirectly, by the
Company, shall be conclusively presumed to be serving in such capacity at the
request of the Corporation.
 
 
 

--------------------------------------------------------------------------------

 


(c) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, consultants, witnesses and
private investigators, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, ERISA excise taxes and penalties,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, responding or objecting to a request to provide discovery in,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding.  Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, (ii) Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise and (iii)
Expenses incurred in connection with the Indemnitee’s pursuit of recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company.  The parties agree that for the purposes of any advancement of Expenses
for which Indemnitee has made written demand to the Company in accordance with
this Agreement, all Expenses included in such demand that are certified by
affidavit of Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable.  Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee (which for the avoidance of doubt are the subject of Sections 2 and
3). If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.


(d) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or other entity and a governmental
entity or any department, agency or political subdivision thereof.


(e) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by, against or in the right of the Company or
otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any appeal therefrom in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise: (i) by reason of the fact that Indemnitee is or
was a director or officer of the Company, by reason of any action taken by him
or of any action on his part while acting as director or officer of the Company,
or otherwise by reason of his Corporate Status; or (ii) arising out of any claim
for monetary relief against the Indemnitee in respect of any alleged breach of
any fiduciary duty to the Enterprise, to the fullest extent permitted by
applicable law, in each case whether or not serving or participating in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement; including one pending on or before the date of this Agreement,
but excluding one initiated by an Indemnitee pursuant to Section 8 of this
Agreement to enforce his rights under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


(f) “to the fullest extent permitted by applicable law” shall include, but not
be limited to: (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional or supplementary indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL or such provision thereof; and (ii) to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its directors.


2.             Agreement to Indemnify. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law as
follows:


(a) Subject to the exceptions contained in Section 10(a)(ii) below, if
Indemnitee was or is a party or a participant or is threatened to be made a
party or a participant to any Proceeding (other than a Proceeding by or in the
right of the Company) by reason of Indemnitee’s Company Status, Indemnitee shall
be indemnified by the Company against all Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him, or on
his behalf, in connection with such Proceeding or any claim, issue or matter
therein.


(b) Subject to the exceptions contained in Section 10(a)(iii) below, if
Indemnitee was or is a party or a participant or is threatened to be made a
party or a participant to any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of Indemnitee’s Company Status,
Indemnitee shall be indemnified by the Company against all Expenses incurred or
paid by the Indemnitee in connection with such Proceedings.


3.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Company Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, at a minimum, indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section 3 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter. The foregoing provisions of this Section 3 are in addition to, and not
in limitation of, any other rights of the Indemnitee under this Agreement,
including, without limitation, under Section 2 and/or Section 6, granting the
Indemnitee the right to be indemnified against, and/or receive an advancement of
Expenses in respect of, any Proceeding in which the Indemnitee is unsuccessful,
in whole or in part.
 
 
3

--------------------------------------------------------------------------------

 


4.             Contribution.


(a) Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby irrevocably waives and relinquishes any right of contribution
they may have against Indemnitee. The Company shall not enter into any
settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.


(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph (a), if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall promptly (but no later than
five (5) days from receiving Indemnitee’s request for reimbursement) reimburse
Indemnitee for such amount paid by Indemnitee.


(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by directors, officers,
employees or other agents or representatives of the Company, other than
Indemnitee, who may be jointly liable with Indemnitee.


(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses (to the maximum extent permitted), in connection with any claim
relating to an indemnifiable event under this Agreement.


5.             Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Company Status, a witness, or is asked to respond to discovery requests,
in any Proceeding to which Indemnitee is not a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
 
 
4

--------------------------------------------------------------------------------

 


6.             Advancement of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by applicable law, all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding, and such advancement shall be made
within twenty (20) days after the receipt by the Company of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice) from time to time,
whether prior to or after final disposition of any Proceeding.  Advances shall
be unsecured and interest free.  Advances shall be made without regard to
Indemnitee’s ability to repay expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed.  The Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that the Indemnitee undertakes to the fullest extent required by
applicable law to repay the amounts advanced (without interest) if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company.  No other form of undertaking shall be required
other than the execution of this Agreement.  This Section 6 shall not apply to
any request for advancement relating to any claim for which indemnity is
excluded pursuant to Section 10(a).  The right to advances under this paragraph
shall in all events continue until final disposition of any Proceeding.


7.             Procedures for Making an Indemnification Claim.


(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Company’s Board of Directors in
writing that Indemnitee has requested indemnification. Notwithstanding the
foregoing, any failure of Indemnitee to provide such a request to the Company,
or to provide such a request in a timely fashion, shall not relieve the Company
of any liability that it may have to Indemnitee. Any indemnification claim made
by the Indemnitee pursuant to this Agreement shall be paid by the Company within
30 days after the Company’s receipt of Indemnitee’s request for indemnification
pursuant to this Agreement.


(b) Indemnitee shall have the right to defend any Proceeding.  The Company shall
be entitled to monitor the defense of any Proceeding at its own expense with
counsel of its own choosing but shall not be entitled to conduct the defense of
any Proceeding or settle or participate in the discussion or negotiation of any
settlement of any Proceeding.  In no event shall Indemnitee be required to
waive, prejudice or limit any attorney-client privilege or work-product
protection or other applicable privilege or protection. Indemnitee shall seek
the Company’s consent to any settlement of any Proceeding where indemnification
is sought hereunder for any amounts paid in settlement, and Indemnitee shall,
subject to the preceding sentence, provide all information reasonably necessary
for the Company to evaluate the proposed settlement. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected by Indemnitee without the Company’s prior written
consent, which consent shall not be unreasonably withheld.  The Company’s prior
written consent to any proposed settlement shall be deemed to have been given
unless the Company notifies the Indemnitee of its objection thereto within ten
(10) days after any written request for such consent. 
 
 
5

--------------------------------------------------------------------------------

 


(c) The Company may not, without the Indemnitee’s prior written consent, settle,
support or agree not to contest any Proceeding, or consent to, support or agree
not to contest the settlement of any Proceeding or settlement or other
resolution of any other claim, action, proceeding, demand, investigation or
other matter, which would in any manner: (i) impose any penalty, limitation,
restriction or requirement on the Indemnitee; (ii) include an admission of fault
of, or adverse finding with respect to, the Indemnitee; (iii) not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to the Indemnitee; or (iv) have the actual or purported
effect of extinguishing, limiting or impairing Indemnitee’s rights hereunder
Indemnitee’s rights hereunder, including without limitation the entry of any bar
order or other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the
Private Securities Litigation Reform Act), or any similar foreign, federal or
state statute, regulation, rule or law.


8.             Remedies of Indemnitee.


(a) In the event that the Company breaches any of its obligations pursuant to
this Agreement, Indemnitee shall be entitled to an adjudication in the Delaware
Court of Chancery, or, solely in the event that the Delaware Court of Chancery
declines jurisdiction, an appropriate state or federal court located in the
State of Delaware, of Indemnitee’s entitlement to such indemnification. The
Company shall not oppose Indemnitee’s right to seek any such adjudication.


(b) In the event that the Company determines that Indemnitee is not entitled to
indemnification pursuant to this Agreement, any judicial proceeding commenced
pursuant to this Section 8 shall be conducted in all respects as a de novo trial
on the merits, and Indemnitee shall not be prejudiced by reason of the Company’s
adverse determination.


(c) If the Company determines that Indemnitee is entitled to indemnification
pursuant to this Agreement, it shall thereafter be bound by such determination
in any judicial proceeding commenced pursuant to this Section 8, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.


(d) In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance (and within 30 days following the Indemnitee’s written request to the
Company), any and all Expenses actually and reasonably incurred by him in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery.
 
 
6

--------------------------------------------------------------------------------

 


(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.


(f) In any judicial proceedings brought pursuant to this Section 8, the Company
shall have the burden of proving, by clear and convincing evidence, that the
Indemnitee is not entitled to payment of indemnification and/or Expenses
pursuant to this Agreement.


9.             Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification.


(a) The rights of indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the certificate of incorporation or the bylaws of the
Company, or the certificate of incorporation (or any similar governing
documents) of any subsidiary of the Company, any other agreement, a vote of
stockholders, a resolution of directors or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Company Status prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the certificate of incorporation of the Company, the
Bylaws of the Company and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy. The
Indemnitee’s rights under this Agreement are present contractual rights that are
fully vested upon Indemnitee’s first service as a director, officer, manager,
employee, agent, fiduciary or the like of the Company or any other Enterprise.


(b) For the duration of Indemnitee’s service as a director, officer, manager,
employee, agent, fiduciary or the like of the Company, and thereafter for so
long as Indemnitee shall be subject to any Proceeding (or any proceeding
commenced under Section 8 hereof) by reason of his Company Status, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of liability insurance providing coverage for
directors and officers of the Company that are at least substantially comparable
in scope and amount to that provided by the Company’s current policies of
directors’ and officers’ liability insurance. To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors, managers, officers, employees, agents or fiduciaries of the Company
or of any other Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action (including all action reasonably requested by Indemnitee) to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.
 
 
7

--------------------------------------------------------------------------------

 


(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of contribution or
recovery of Indemnitee against other persons, and Indemnitee shall take, at the
request of the Company, all reasonable action necessary to secure such rights,
including the execution of such documents as are necessary to enable the Company
to bring suit to enforce such rights.


10.           Exception to Right of Indemnification.


(a) Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:


 
(i) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of any of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; provided, however, that the
exclusion in this Section 10(a)(i) shall not limit Indemnitee’s right to receive
from the Company advancement of Expenses incurred by Indemnitee in such a
proceeding; or

 
 
(ii) if indemnification is requested under Section 2(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee (A) failed to act (1) in good faith and (2) in a manner
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company and, (B) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful; provided, that if such court shall determine, upon application, that,
despite such adjudication, but in view of all of the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification hereunder, the
Indemnitee shall be entitled to such indemnification to the extent such court
shall deem proper; or



(iii) if indemnification is requested under Section 2(b) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, (A) Indemnitee failed to act (1) in good faith and (2) in a manner
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company, or (B) Indemnitee is liable to the corporation and such court
has not determined that, despite the adjudication of liability but in view of
all the circumstances of the case, Indemnitee is fairly and reasonably entitled
to indemnification, Indemnitee shall not be entitled to payment of Expenses
hereunder unless the court in which such Proceeding was brought shall determine
upon application that in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for such Expenses which such
court shall deem proper.
 
 
8

--------------------------------------------------------------------------------

 


(b) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors,
managers, officers, employees, agents or representatives of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the Enterprise. In addition, the knowledge and/or actions,
or failure to act, of any director, manager, officer, employee, agent or
representative of the Enterprise shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 10(b) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, solely with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
 
11.           No Duplication of Payments. Subject to Section 9(c), the Company
shall not be liable under this Agreement to make any payment in connection with
any claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment under any insurance policy, provision of the Company’s
Certificate of Incorporation, Bylaw (as now or hereafter in effect) or otherwise
of the amounts otherwise indemnifiable hereunder. The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee as a result of the
Indemnitee’s Corporate Status with an Enterprise other than the Company shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.


12.           Duration of Agreement; Successors and Assigns; Claims against
Indemnitee.


(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is a director, officer, manager, employee,
agent, fiduciary or the like of the Company and/or the applicable Enterprise and
shall continue thereafter so long as Indemnitee shall be subject to any
Proceeding (or any proceeding commenced under Section 8 hereof) by reason of his
Company Status, whether or not he is acting or serving in any such capacity at
the time any liability or Expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.
 
 
9

--------------------------------------------------------------------------------

 


(b) No legal action shall be brought and no cause of action shall be asserted by
or in the right of the Company against Indemnitee, Indemnitee’s estate,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two (2) years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two (2)-year period; provided, however, that if any shorter period
of limitations is otherwise applicable to any such cause of action such shorter
period shall govern.


13.           Security. To the extent reasonably requested by Indemnitee, the
Company may at any time and from time to time provide security to Indemnitee for
the Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.


14.           Enforcement; Entire Agreement.


(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.


(b) Without limitation to the Certificate of Incorporation and the Bylaws of the
Company, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.


15.           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein. Without limiting the generality of the foregoing,
this Agreement is intended to confer upon Indemnitee indemnification rights to
the fullest extent permitted by applicable laws.
 
 
10

--------------------------------------------------------------------------------

 


16.           Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
all of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.


17.           Notice by Indemnitee. Indemnitee agrees to notify the Company in
writing promptly upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise and shall not constitute a waiver or release by Indemnitee of any
rights hereunder or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company.


18.           Notices. All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient if telecopied
before 5:00 p.m. New York, New York time on a business day, and otherwise on the
next business day, or (c) one (1) business day after being sent to the recipient
by reputable overnight courier service (charges prepaid). All communications
shall be sent:


(a) To Indemnitee at the address set forth below Indemnitee signature hereto.


(b) To the Company at:


Edgen Group Inc.
18444 Highland Road
Baton Rouge, Louisiana 70809
Attention: Chief Executive Officer and General Counsel
Facsimile: (225) 756-7953


or to such other address as may have been furnished to Indemnitee by any of the
Company or to any of the Company by Indemnitee, as the case may be.


19.           Counterparts; Electronic Delivery. This Agreement may be executed
in multiple counterparts with the same effect as if all signing parties had
signed the same document. All counterparts shall be construed together and
constitute the same instrument. This Agreement and each other agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto, to the extent signed and delivered by means of a facsimile or
electronic mail shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of either party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
 
 
11

--------------------------------------------------------------------------------

 


20.           Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this Agreement.


21.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal law of the State of Delaware applicable to
contracts entered into and to be performed entirely within the State of Delaware
by citizens of the State of Delaware, without giving effect to conflicts of laws
provisions or any other principles or rules that would require or permit the
application of the laws of any other jurisdiction.


22.           Submission to Jurisdiction; Waiver of Jury Trial. To the fullest
extent permitted by applicable law, each of the parties hereto hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such court is unavailable, any state or federal court located in Wilmington,
Delaware, as well as to the appellate jurisdiction of all courts to which an
appeal may be taken from such courts, in any Proceeding, including the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement, (ii) agrees that all claims in respect of any such Proceeding shall
be brought, heard and determined exclusively in such courts, (iii) agrees that
such Proceeding has a reasonable relation to this Agreement, and to the
relationship of the parties hereto with one another; (iv) waives and agrees not
to assert any objection that it may now or hereafter have to the laying of venue
of any Proceeding in any such court, (v) consents to the service of any and all
process in any Proceeding by the mailing of copies of such process to such
Person at its address specified herein or in any other manner permitted by
applicable law, (vi) waives to the fullest extent permitted by applicable law
any and all rights to a trial by jury in connection with any such Proceeding,
(vii) agrees that a final judgment in any such Proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law, and (viii) agrees that performance under this
Agreement shall continue if reasonably possible during any such Proceeding.
 
23.           WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, EACH
PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE
BETWEEN THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE,
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE
PARTIES HEREUNDER.
 
 
12

--------------------------------------------------------------------------------

 


24.           Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.


25.           Assignment. Except as otherwise set forth herein, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any party hereto, without the prior written consent of all of the
other parties hereto. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of their business and/or assets, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.




[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the date first above written.
 
 

 
COMPANY
          EDGEN GROUP INC.                  
By:
/s/ David L. Laxton, III       Name:  David L. Laxton, III      
Title:  Executive Vice President and Chief Financial Officer
                            INDEMNITEE                    
/s/ Cynthia L. Hostetler
   
Name:  Cynthia L. Hostetler
    Address:  



